Title: To Benjamin Franklin from Thomas Digges, 3 December 1779
From: Digges, Thomas
To: Franklin, Benjamin


Dr. Sir
Stepney 3d Decr. 79
I have seen your letter of the 17th. Novr & have communicated the Contents to Mr H, but I fear nothing will be done as to the sailing of the vessel until specifications of numbers are recd, abot. which you were last week wrote to by Mr H., & who at the same time acknowlegd the Rect of the pass. Mr H——n also wrote you on that subject.
The draft on G—— has been properly paid & settled, but the Genn. you meant to help & whom you mention in Yr. last has far exceeded my limit of £50. His freinds Bill in the West is more than that Sum & I added between 27 & 28 Guineas to it here besides paying some other little trifles here; I have not yet heard from Him altho He promisd me to write & direct where to send an accot of the whole that it might be riembursd you.
As to the bill for 20£ you mention to pay twice, I cannot recollect that I had it but once, at least by all my memdms. & accots. It was originally left in the hands of Josha. J——n but not being directed it was never presented. Mr R——ys Clerk left it with Joa J——, & He is so regular a man, that I think if He had ever recd it, He would have informd me & placd the amot to my Cr. I find by the accot for the Books sent to Holland never having reachd you, that some of my letters have miscarryd for I remember well to have sent the accot by private hand to Amm. inclosd in a letter wch was there to be put into the Post Office.— Mr. B—— has got your letter since I wrote you about it. As soon as I see Mr T—— I will certainly tell him what you desire; I ever thought it odd, there was no commn between you & Him, & this, entre nous, made me a little shy of Him; but hearing from my worthy frds. that He stood perfectly fair, I assosiated with Him & have reason to think well of Him. I always avoid as much as possible the meddling with other mens affairs, which has been the reason I never askd him fully what He was upon, which is not for self only, but on accot of others.
Since my visit in May, both Mr. I—— and L—— have been cool to me, not unlikely from my communicating so little with them, & refusing to listen to every circumstance that related to private quarrel, of which there was a seeming intention to draw me in some measure into. I have had one cool letter from L since on a subject that I before mentiond to you, and I have had several from I—— cheifly to forward Him news books, papers &ca. but not a word as to what He means by a jaunt. I guess it is upon the uphill work of criminating those He quarrelld with in P——s & to acquit Himself. I have a high opinion of his honor, honesty, & worth, but I fear He wants a little coolness & prudence. I reprobated the dispute from the first, because I am sure it must hurt the cause I wish best, & my open avowal of these sentiments to both of them has lost me their confidence & former open intercourse. He writes me that He will sail abot the 10th. & return to Europe in eight or ten months.
We have yet no accots. from Ama. abot D Estaign that can be lookd upon as certain people seem elated at the report of his being blown off the Coast, but they are by no means easy as to the situation & state of Affairs in Ama. The accots by Collier from N York the 1st Nov are talkd of thus but the Gazette gives no accots. Rhode Island evacuated & the Troops got safe to N York— All the outposts of the British drawn into New York but that of Paulus Hook, the narrows, and the point of Long Island near to N York— A revolt of the people on that Island & a refusal to muster & aid the army particularly abot the Coty. of Suffolk &ca. The dispersion & probable loss of 13 transports in a storm. They were carrying 2,000 Troops to Quebec requird to be sent there by the Govr of that province who seems fearful from an odd disposition in the native Canadians of loosing the City of Quebec, five of these ships put back to N York after being 3 weeks out & terribly shatterd, two have been taken with 150 troops on bord and carryd into Philaa. the other 13 unaccounted for.
The talk about a vigorous prosecution of the Amn. War is greatly abated, tho if we may judge from Lord Ns. speeches of this day, He means not to relax in the least towards America— They have a terrible bone to pick in Ireland—most thinking people look upon that Country as lost— They have an open trade from the Western parts to America & laugh at the former Custom House regulations in Dublin as to the prohibition of clearing outwards their own woolens &c. &c.— All this is attributed here to the wicked machination of Doctor Franklin & its asserted that thro Him there is a very good understanding between the Rebel Congress & the people of Ireland.
I see by the papers from N York, J Jay is appointed Minister to Madrid & Wm. Carmil Secy to the Embassay pray let me know when they arrive & if you should see them, as by chance you may, give them my direction & let me have theirs. I am Yr. very Affect Nephew
Donald Forbes
 Addressed: Monsieur / Monsieur F
Notation: Digges Dec 3. 79
